DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the projection line, projection plane, respective angles and body reference plane of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figure 11 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a reinforcing wall covering at least a portion of the cutting insert when the cutting insert is in a state of being fixed to the tool main body is viewed from the distal end side” in Lines 5-7.  It is unclear if the limitation of “covering” is done when the insert is installed as disclosed or merely when it is in the process of being installed as the language of the claim appears to require.  Additionally, it is unclear what “viewed from the distal end side” requires.  That is, the limitation is ambiguous as to whether the viewpoint is an end view in a direction parallel to a rotational axis of the milling tool or if, as the language suggests, the view is taken from some point on/from the distal end side.  It is also vague to state when the insert is being fixed . . . is viewed from the distal end side.  Grammatically, the limitation simply isn’t clear as to what is required.  Appropriate clarification required.
Claim 2 recites “a first surface coming closer to the rake surface gradually with approach to a side where the first main cutting edge is located when viewed from a center axis of the through hole” in Lines 7-9.  It is unclear what feature the first surface comes closer than in the cutting insert.  It is also unclear whether the view is a plan view of the bottom surface (i.e., a view of the bottom surface taken parallel to the center axis) or if the view is from the center axis as recited from the claim.  Similar language has the same problems for the second bottom surface as recited in Lines 9-11.  Appropriate correction required.
Claim 2 recites “a virtual intersection line, at which a virtual surface obtained by extending the first bottom surface and a virtual surface obtained by extending the second bottom surface intersect each other, intersects the reinforcing wall.”  The claim sets forth antecedent basis for “a virtual surface” twice such that it is unclear whether there are two virtual surfaces or only one virtual surface.  Examiner suggests using “a first” and “a second” when referring to the virtual surfaces.  It is unclear how the virtual surfaces that intersect each other also intersect the reinforcing wall.  Appropriate correction required.
Claim 3 recites “when a plane perpendicular to the center axis of the cutting insert is an insert reference plane and when a plane including a normal line to a projection line obtained by projecting, onto a projection plane perpendicular to the rotation axis of the tool main body, the center axis of the cutting insert fixed to either one 29T2117AMP0013-US of the pair of insert seats and including the rotation axis is a body reference plane, an angle formed between the body reference plane and the first seating surface is not more than an angle formed between the insert reference plane and either one of the first bottom surface and the second bottom surface.”  The entire phrase is vague in a convoluted manner that makes completely unclear as to what is intended for the scope of the claim.  The continued use of “when” also brings the scope into question as to whether anything is actually required if the “when” condition is not present.  If it is not present, it would seem that the entire clause need not be met.  Appropriate correction required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uno et al. (US Patent No. 9,089,908 B2).
Uno et al. discloses a replaceable cutting insert (10); and a tool main body (1) having at least one insert seat (5) on a distal end side for fixing the cutting insert (to the tool body) (Figs. 1-5).  The tool main body (1) has a reinforcing wall (7b) covering, as viewed from the distal end side (Figs. 1, 2, 4 - the distal end side and the viewpoint are not ultimately clear in terms of scope), at least a portion of the cutting insert when the cutting insert is in a state of being fixed (Figs. 1, 2, 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Uno et al. (US Patent No. 9,089,908 B2) in view of Minshall (US Pub. No. 2009/0252566 A1).
(Claim 2) Uno et al. discloses that the cutting insert (10) has a rake surface (11), a bottom surface (16) on an opposite side to the rake surface, a peripheral side surface (12) connecting the rake surface and the bottom surface, a through hole (15) extending through the rake surface and the bottom surface, and a first main cutting edge (13) formed at a ridge line at which the rake surface and the peripheral side surface intersect each other.   Uno et al. does not explicitly disclose the bottom surface with any inclined surfaces seemingly claimed.  
Minshall discloses a cutting insert with a bottom surface including a first bottom surface (25 - sidewall of pyramidal projection) coming closer to the rake surface gradually with approach to a side where the first main cutting edge is located when viewed from a center axis of the through hole and a second 28T2117AMP0013-USbottom surface (25 - sidewall of pyramidal projection) coming closer to the rake surface gradually with approach to an opposite side to the first main cutting edge when viewed from a center axis (Figs. 2, 3, 5), and, in a state where the cutting insert is fixed to the tool main body, a virtual intersection line, at which a virtual surface obtained by extending the first bottom surface and a virtual surface obtained by extending the second bottom surface intersect each other, intersects a reinforcing wall (Fig. 5).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the milling tool disclosed in Uno et al. with the bottom surface as suggested in Minshall in order to provide further support against axial and radial forces.
(Claim 3) Uno et al. discloses the at least one insert seat is a pair of insert seats (Figs. 1, 2) provided to be spaced apart from each other around a rotation axis (CL) of the tool main body (1).  Each of the pair of insert seats (5) has a first seating surface to be brought into contact with either one of the first bottom surface and the second bottom surface (Figs. 4, 5).  As best understood, when a plane perpendicular to the center axis of the cutting insert is an insert reference plane and when a plane including a normal line to a projection line obtained by projecting, onto a projection plane perpendicular to the rotation axis of the tool main body, the center axis of the cutting insert fixed to either one 29T2117AMP0013-US of the pair of insert seats and including the rotation axis is a body reference plane, an angle formed between the body reference plane and the first seating surface is not more than an angle formed between the insert reference plane and either one of the first bottom surface and the second bottom surface (Figs. 1-5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722